 Case 1:17-cr-00559-CBA Document 110 Filed 01/04/21 Page 1 of 4 PageID #: 832




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
UNITED STATES OF AMERICA

                                                              NOT FOR PUBLICATION
        -against-
                                                              MEMORANDUM & ORDER
                                                              17-CR-00559-2 (CBA)
LAWRENCE TRANESE,
                           Defendant.
----------------------------------------------------------x

AMON, United States District Judge:

         Before the Court is Defendant Lawrence Tranese’s renewed motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF Docket Entry (“D.E.”) # 108 (“Def. Br.”).)

For the reasons stated below, the motion is DENIED.

                                               BACKGROUND

         The facts of this case are set forth more fully in the Memorandum and Order denying

Tranese’s prior motion for compassionate release. (D.E. # 104.) On April 5, 2018, Tranese pled

guilty to conspiracy to distribute at least 150 grams of oxycodone, in violation of 21 U.S.C. §§ 846

and 841(b)(1)(C). (D.E. ## 49, 86.) An investigation also found that Tranese threatened a doctor

to obtain the oxycodone he distributed. At sentencing, I calculated a minimum sentence of

seventy-eight months’ imprisonment under the United States Sentencing Guidelines (the

“Guidelines”). (D.E. # 87 (“Sentencing Tr.”) at 5:4–5.) Taking into consideration Tranese’s

numerous medical conditions, I imposed a prison sentence of forty months, well below the

Guidelines range. (Id. at 6:15–18.) On July 6, 2020, Tranese moved for compassionate release

due to the risk of coronavirus given his medical conditions. (D.E. # 97.) I denied the motion.

(D.E. # 104.)




                                                          1
Case 1:17-cr-00559-CBA Document 110 Filed 01/04/21 Page 2 of 4 PageID #: 833




                                   STANDARD OF REVIEW

       Under the First Step Act, “[d]istrict courts have broad discretion in deciding whether to

grant or deny a motion for a sentence reduction.” United States v. Tagliaferri, 13 Cr. 115 (RA),

2019 WL 6307494, at *3 (S.D.N.Y. Nov. 25, 2019); United States v. Gotti, 433 F. Supp. 3d 613,

619 (S.D.N.Y. 2010) (“The First Step Act was drafted using the word ‘may,’ not ‘must.’”). In

general, the defendant bears the burden of demonstrating his eligibility for compassionate release.

See United States v. Rivernider, 3:10-cr-222 (RNC), 2019 WL 3816671, at *2 (D. Conn. Aug. 14,

2019). The provision of the First Step Act relevant here provides that:

       [T]he court . . . may reduce the term of imprisonment . . . after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if it finds
       that . . . extraordinary and compelling reasons warrant such a reduction[.]

18 U.S.C. § 3582(c)(1)(A)(i). As the Second Circuit recently held, “the First Step Act freed district

courts to consider the full slate of extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.” United States v. Brooker, 976

F.3d 228, 237 (2d Cir. 2020).

                                          DISCUSSION
       The First Step Act requires defendants seeking relief to exhaust their administrative

remedies before seeking judicial relief. See 18 U.S.C. § 3582(c)(1)(A). The Government does

not dispute that Tranese has exhausted his administrative remedies. (See D.E. # 109 (“Opp’n”).)

       Tranese renews his argument that early release is warranted due to his “health conditions,

combined with the spread of COVID-19 at the facility.” (Def. Br. at 2–3.) He argues that the

spread of the virus is more pronounced than when he earlier sought release. He reports 145 cases

of coronavirus at FCI Allenwood Low, the prison where he is incarcerated, representing “about




                                                  2
    Case 1:17-cr-00559-CBA Document 110 Filed 01/04/21 Page 3 of 4 PageID #: 834




15% of the entire population.” 1 (Id.) He also describes a lack of social distancing and COVID-

19 testing. (Id. at 2, 4.) As before, the Government does not dispute that extraordinary and

compelling circumstances exist here. (Opp’n at 3.) Although that concession is not binding on

me, I will assume without deciding that Tranese has shown extraordinary and compelling

circumstances. Nonetheless, nothing that Tranese argues alters my original determination that, as

the Government maintains, “the Section 3553(a) factors still weigh in favor of the defendant’s

continued detention.” 2 (Id. at 4.) See 18 U.S.C. § 3582(c)(1)(A); United States v. Lisi, 440 F.

Supp. 3d 246, 252 (S.D.N.Y. 2020) (“Even though the Court has found that [the defendant] has

met the basic criteria for compassionate release, the Court’s inquiry is not yet over.”); United States

v. Elliott, No. 17-cr-128 (ARR), 2020 WL 4381810, at *5 (E.D.N.Y. July 31, 2020) (“Even

assuming that Elliott did show that extraordinary and compelling reasons were present in this case,

the § 3553(a) factors militate against his release.”); see also United States v. Ebbers, 432 F. Supp.

3d 421, 430–31; Gotti, 433 F. Supp. 3d at 615.

         In denying Tranese’s first motion, I found that “the § 3553(a) factors counsel against

Tranese’s release and outweigh the current circumstances he marshals in support of his release”:

                  Here, I sentenced Tranese to a term of imprisonment below the
                  bottom of his Guidelines range, in part because of his health.
                  (Sentencing Tr. at 5:4–7, 5:19–25, 6:15–18.) In light of the
                  seriousness of his offense, his already recognized health concerns
                  even in light of the pandemic do not justify his release. The forty-

1
  I note that the number of coronavirus cases at FCI Allenwood Low appears to have substantially decreased since
Tranese filed his motion on December 23, 2020. On that date, the Bureau of Prisons reported 145 active cases. (See
Def. Br. at 2 n.3.) As of January 4, 2021, the Bureau reports 66 active cases—a decrease of over 50%. See
https://www.bop.gov/coronavirus/index.jsp (last visited Jan. 4, 2021).
2
  To the extent the Government argues that the Court should completely disregard a defendant’s health concerns when
the Government concedes extraordinary and compelling circumstances, I reject this argument. Deciding a
compassionate release motion involves weighing a defendant’s present circumstances against the important policies
set forth in the § 3553(a) factors. See Ebbers, 432 F. Supp. 3d at 430–31 (explaining that courts “should assess whether
those factors outweigh the ‘extraordinary and compelling reasons’” (emphasis added)). Accordingly, I do not
disregard Tranese’s coronavirus-related medical concerns. Rather, I conclude that the § 3553(a) factors outweigh the
circumstances he raises, even if those circumstances do qualify as “extraordinary and compelling.”

                                                           3
Case 1:17-cr-00559-CBA Document 110 Filed 01/04/21 Page 4 of 4 PageID #: 835




               month term of imprisonment I imposed was—and remains—
               necessary to “reflect the seriousness of the offense,” “promote
               respect for the law,” and “provide just punishment for the offense,”
               as well as “to afford adequate deterrence to criminal conduct.” 18
               U.S.C. § 3553(a)(2)(A), (B); see also § 3553(a)(1). . . Tranese’s
               crimes involved large quantities of dangerous narcotics. And
               although Tranese himself was not directly involved in organized
               crime, I found at sentencing that he associated, likely knowingly,
               with individuals who were so involved. (Sentencing Tr. at 6:1–9.)
               I also found that at certain points during the conspiracy, Tranese
               acted in a way that was “at the very least intimidating.” (Id. at 5:8–
               18.).

(D.E. # 104 at 5.) The facts which Tranese now raises do not alter those conclusions. Although

Tranese “has now served more than half his sentence,” (Def. Br. at 6), nearly a year of incarceration

remains to be served. Early release to home confinement would not, despite Tranese’s assertion,

“reflect the seriousness of the offense”—which involved at least 150 grams of oxycodone. 18

U.S.C. § 3553(a)(2)(A). Tranese has not shown that his medical conditions or risk of contracting

the coronavirus are so severe as to warrant his early release from a sentence well below the

Guidelines minimum. Such a release would fail to achieve the important policies of the § 3553(a)

factors—namely, providing just punishment, affording adequate deterrence, and promoting respect

for the law. In sum, the § 3553(a) factors counsel against Tranese’s release and outweigh the

current circumstances he marshals in support of his release.

                                         CONCLUSION

       For the reasons stated above, Tranese’s renewed motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED.

       SO ORDERED.

Dated: January 4, 2021
       Brooklyn, New York
                                                      /s/ Carol Bagley Amon
                                                      Carol Bagley Amon
                                                      United States District Judge

                                                 4
